EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marina Portnova, Registration No. 47,750 on 1/19/2022.
The following claims had been amended:
 1. (Currently amended) A method, comprising:
displaying, by an electronic device, a first portion of a scrollable document in a user interface (UI) of an application executed on the electronic device, the UI comprising a media player in a first position, wherein the first portion of the scrollable document is visible to a user in the UI and includes a first media item of a plurality of media items and second media items of the plurality of media items, wherein the first media item is played by the media player in the UI;
receiving a scroll input to scroll to a second portion of the scrollable document away from the first position, wherein the second portion follows the first portion in the scrollable document and includes third media items of the plurality of media items that are not visible to the user in the UI when the scroll input is received;
scrolling the scrollable document in response to the scroll input, wherein the scrolling of the scrollable document in response to the scroll input is performed concurrently with playing the first media item by the media player, which continues to be visible in the UI in a second position, wherein continuing the scrolling of the scrollable document causes at least one of the third media items from the second portion of the scrollable document to be visible to the user in the UI; and
in response to detecting a user swipe gesture to dismiss the media player that continues playing the first media item, causing the media player to be no longer visible in the UI.
13. (Currently amended) An electronic device comprising:
a memory; and
a processing device, coupled to the memory, to:
display a first portion of a scrollable document in a user interface (UD) of an application executed on the electronic device, the UI comprising a media player in a first position, wherein the first portion of the scrollable document is visible to a user in the UI and includes a first media item of a plurality of media items and second media items of the plurality of media items, wherein the first media item is played by the media player in the UI;
receive a scroll input to scroll to a second portion of the scrollable document away from the first position, wherein the second portion follows the first portion in the scrollable document and includes third media items of the plurality of media items that are not visible to the user in the UI when the scroll input is received;
scroll the scrollable document in response to the scroll input, wherein the scrolling of the scrollable document in response to the scroll input  is performed concurrently with playing the first media item by the media player, which continues to be visible in the UI in a second position,  wherein continuing the scrolling of the scrollable document causes at least one of the third media items from the second portion of the scrollable document to be visible to the user in the UI; and
in response to detecting a user swipe gesture to dismiss the media player that continues playing the first media item, cause the media player to be no longer visible in the UI.
19. (Currently amended) A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device of an electronic device to perform operations comprising:
displaying a first portion of a scrollable document in a user interface (UD of an application executed on the electronic device, the UI comprising a media player in a first position, wherein the first portion of the scrollable document is visible to a user in the UI and includes a first media item of a plurality of media items and second media items of the plurality of media items, wherein the first media item is played by the media player in the UI;
receiving a scroll input to scroll to a second portion of the scrollable document away from the first position, wherein the second portion follows the first portion in the scrollable document and includes third media items of the plurality of media items that are not visible to the user in the UI  when the scroll input is received;
scrolling the scrollable document in response to the scroll input, wherein the scrolling of the scrollable document in response to the scroll input is performed concurrently with playing the first media item by the media player, which continues to be  visible in the UI in a second position, wherein continuing the scrolling of the scrollable document to present causes at least one of the third media items from the second portion of the scrollable document to be visible to the user in the UI, and
in response to detecting a user swipe gesture to dismiss the media player that continues playing the first media item, causing the media player to be no longer visible in the UI.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations receiving a scroll input to scroll to a second portion of the scrollable document away from the first position, wherein the second portion follows the first portion in the scrollable document and includes third media items of the plurality of media items that are not visible to the user in the UI when the scroll input is received; scrolling the scrollable document in response to the scroll input, wherein the scrolling of the scrollable document in response to the scroll input is performed concurrently with 
playing the first media item by the media player, which continues to be visible in the UI in a second position, wherein continuing the scrolling of the scrollable document causes at least one of the third media items from the second portion of the scrollable document to be visible to the user in the UI; and in response to detecting a user swipe gesture to dismiss the media player that continues playing the first media item, causing the media player to be no longer visible in the UI recited in claims 1, 13 and 19 when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Terpe (U.S. 2014/0215542) discloses a system and a method for presenting an interactive video ad in a mobile web browser that does not support embedded video playback in the browser. The interactive video ad comprises an overlay of transparent frame and visible elements, wherein the visible elements include instructions on performing a gesture to interact with the video ad. The system generates an HTML underlay, which is a web page with embedded link to continue playback of the interactive video ad and one or more interactivity options. The HTML underlay is displayed when the gesture is performed. Interactions with the video ad can be selected from the one or more options presented by the HTML underlay… see abstract and Fig. 6C, paragraph [0036], etc.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 19 and as a whole.
Thus, claims 1, 13 and 19 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




XUYANG XIA
Primary Examiner, 
Art Unit 2143

/XUYANG XIA/Primary Examiner, 
Art Unit 2143